Citation Nr: 0021269	
Decision Date: 08/11/00    Archive Date: 08/18/00

DOCKET NO.  94-22 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
a residual scar from a gunshot wound to the right anterior 
chest.

2.  Entitlement to an evaluation in excess of 10 percent for 
a post-operative scar on the upper abdomen.

3.  Entitlement to an evaluation in excess of 10 percent for 
post-operative residuals of exostosis of the left foot.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1951 to 
October 1952.

The current appeal arose from a July 1992 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO).  
The RO denied entitlement to increased evaluations for 
postoperative residuals of exostosis of the left foot, and a 
residual scar from a gunshot wound to the right anterior 
chest.

In July 1993 the RO affirmed the determinations previously 
entered, denied entitlement to an increased evaluation for a 
postoperative scar on the upper abdomen, and denied 
entitlement to service connection for post-traumatic stress 
disorder (PTSD).

In June 1998 the Board of Veterans' Appeals (Board) denied 
entitlement to service connection for PTSD, and remanded to 
the RO the claims of entitlement to increased evaluations for 
the gunshot wound scar of the chest and postoperative scar on 
the abdomen, and postoperative residuals of exostosis of the 
left foot for further development and adjudicative actions.

In April 2000 the RO affirmed the determinations previously 
entered.

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  VA examination report shows that the veteran's scars on 
the right anterior chest and upper abdomen are well healed, 
non-tender to palpation and without functional impairment of 
the affected parts.

2.  Residuals of exostosis of the left foot are productive of 
not more than moderate disablement.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for a residual scar from a gunshot wound to the right 
anterior chest have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991);  38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Code 
7804 (1999).

2.  The criteria for an evaluation in excess of 10 percent 
for a postoperative scar on the upper abdomen have not been 
met.  38 U.S.C.A. §§ 1155, 5107;  38 C.F.R. §§ 4.3, 4.7, 
4.118, Diagnostic Code 7804 (1999).

3.  The criteria for an evaluation in excess of 10 percent 
for residuals of exostosis of the left foot have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records show that in March 1951 the veteran 
had a partial removal of the exostosis on the lateral aspect 
of the base of the 1st metatarsal of his left foot.

In September 1951 during combat in Korea, the veteran 
sustained gunshot wounds which penetrated his right anterior 
chest and liver.  He underwent surgical removal of the bullet 
from the right lobe of his liver.  

The veteran was examined for the purpose of discharge in 
October 1952.  The examination report showed an upper right 
quadrant oblique scar at the abdomen.  It was noted that he 
was otherwise healthy.

A June 1953 VA examination report shows the veteran's 
complaints of pain in the right upper abdomen and right side 
of his chest, which, he stated, radiated toward the right 
side posteriorly.  He further stated that he experienced 
these pains in intervals and when he exerted himself, he 
became a little short of breath.  The pain increased when he 
did heavy work, which required lifting and bending.  He 
complained also of left foot aches and pain when walking or 
standing too much or when he worked in cold weather.

Physical examination revealed normal shape and contour of the 
chest with no limitation of mobility and no difference in 
mobility of the right and left sides.  The scar on the right 
chest was slightly tender and depressed, but not adherent and 
only a slight irregularity of the 11th rib was found.  On 
palpation and percussion the findings were normal for the 
right and left lungs; and, on auscultation the breath sounds 
were normal in both lungs.

The post-operative transverse upper abdominal scar revealed 
mild tenderness.  There were no masses or muscle spasms.  
There was a small scar at the wide right flank region where a 
drain was inserted.  That scar was not tender, depressed or 
adherent.  The diagnoses were mild symptomatic gunshot wound 
scar of the right anterior chest and mild symptomatic post-
operative transverse scar of the upper abdomen.  X-rays of 
the chest revealed normal findings.

Physical examination of the veteran's left foot revealed he 
had a normal stance and gait.  He was able to stand on his 
toes without difficulty.  There was no visible deformity of 
bone, no limitation of movement, no swelling or tenderness 
and circulation was good.  The diagnosis was mild symptomatic 
residuals of the left foot operation with cortical 
irregularity of the 1st metatarsal bone.  X-rays of the left 
foot showed cortical irregularity and apparent bony 
overgrowth in the lateral surface of the base of the 1st 
metatarsal, which may have been due to injury or 
osteochondromatous spurring.

VA examination in May 1973 indicated that the scars of the 
chest and abdomen were non-tender.  It was noted that the 
scars and the left foot were asymptomatic.  The diagnoses 
were scars from gunshot wound to the right chest, 
postoperative abdominal scars, and postoperative scar from 
removal of exostosis of the left foot.

VA examination in February 1980 revealed a painful operative 
scar.  The veteran reported pain when stretching or lifting 
objects.  He also reported pain in the left foot when 
ambulating and shifting weight to the left.  Examination 
showed well-healed scars.  There was no discernible decrease 
in range of motion of the joints and toe flexion and 
extension were normal.  The diagnoses were status post 
laparotomy for gunshot wound to the liver, painful scar and 
status post resection exostosis of the left foot tarsal 
region, painful since his operation.

Physical examination conducted in June 1992 revealed the 
veteran had symptoms of pain of the left foot and right chest 
laterally.  He was diagnosed, in pertinent part, with pain 
from old injuries of the right chest and left foot.

VA examination for scars conducted in September 1992 revealed 
that strenuous activity caused pain in the wound of the 
veteran's abdominal area.  It was noted that there was 
minimum tenderness of the abdominal scar.  The scar at the 
right lower quadrant area was non-tender.  The diagnoses were 
old surgical scar on the left dorsal area with minimum 
residual tenderness and old gunshot wound scar on abdomen 
with residual pain with strenuous activity and minimum 
tenderness.

An October 1992 VA examination report shows that the veteran 
walked without a limp and was able to walk on is heels and 
toes without difficulty.  Various manipulations of the mid-
tarsal joints produced no discomfort in that area and no 
tenderness was noted.  Ankle dorsiflexion was 12/0, ankle 
plantar flexion was 136/138, inversion, eversion and mid-
tarsal motion were bilaterally equal.  The diagnosis was post 
status removal of exostosis from the dorsum of the left foot 
with minimal residual symptoms.



A June 1999 VA examination report shows the veteran relayed 
there was some tenderness if he were poked in his abdominal 
scar.  Otherwise, there were no complaints of nausea, 
vomiting, and weight loss, bleeding at the site of the scar 
or problems with gait and ambulating.  Physical examination 
revealed scars that were well healed and non-tender to 
palpation.  There were no characteristics of separation, 
wound dehiscence or herniation.  The bowel tones were normal 
and visceromegaly was not detected.  The diagnoses, in 
pertinent part, were gunshot wound to left abdomen, status 
post-abdominal operation for extraction of metallic fragment.  
The examiner commented that the veteran's scars were well 
healed and exhibited no ongoing characteristics for which 
physical disability appeared warranted.

A June 1999 VA examination of the left foot revealed the 
veteran had some achiness in his foot in cold weather and 
some mild discomfort with prolonged walking.  On physical 
examination he had a normal gait and well developed arches.  
He could walk on tiptoes and heels, and perform a squat.  The 
toes showed normal alignment with no sign of contracture or 
hammering.  Pulses and sensation were intact.  Stability of 
the joints was satisfactory across the mid-foot, metatarsal 
phalangeal and interphalangeal joints.  Range of motion of 
the ankle was normal.  There was a very slight decrease in 
ankle inversion on the left side compared to the right.  

X-rays showed evidence of a preexisting osteochondroma at the 
base of the 1st metatarsal.  There was no visible deformity 
of the second metatarsal, nor of any of the joints in the 
foot area.  The diagnosis, in pertinent part, was 
osteochondroma of the left 1st metatarsal, status post 
surgical excision.  The examiner noted that the function and 
capabilities of the foot are more or less normal.  Subjective 
symptoms, he further noted, would seem to be in the mild to 
slight category only.  In addition he noted that the 
veteran's condition had been stable for many decades, and it 
was not likely to change in the foreseeable future.


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1999).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).

In determining the current level of impairment, the 
disability must be considered in the context of the whole-
recorded history, including the service medical records.  38 
C.F.R. §§ 4.1, 4.2, 4.41. 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Diagnostic Code 5284 provides the rating criteria for rating 
foot injuries.  A moderate foot injury warrants a 10 percent 
disability evaluation.  A moderately severe foot injury 
warrants a 20 percent disability evaluation and a severe foot 
injury is assigned a 30 percent disability evaluation.  A 40 
percent disability evaluation will be assigned for actual 
loss of use of the foot.  38 C.F.R. 4.71a, Diagnostic Code 
5284 (1999).

A 10 percent evaluation is warranted for superficial scars, 
which are poorly nourished with repeated ulceration.  38 
C.F.R. 4.118; Diagnostic Code 7803 (1999).

A 10 percent evaluation is also warranted for superficial 
scars, which are tender and painful on objective 
demonstration.  38 C.F.R. 4.118; Diagnostic Code 7804 (1999).

Other scars will be rated on limitation of function of the 
part affected.  38 C.F.R. 4.118; Diagnostic Code 7805 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.

Functional loss may be due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  38 C.F.R. § 4.40 (1999).

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (1999).

The United States Court of Appeals for Veteran Claims (Court) 
has held that functional loss, supported by adequate 
pathology and evidenced by visible behavior of the veteran 
undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.40, 4.45 (1999).

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the VA Schedule for 
Rating Disabilities is to recognize painful motion with joint 
or periarticular pathology as productive of disability.  It 
is the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitling to at 
least the minimum compensable rating for the joint.  

The joints involved should be tested for pain on both active 
and passive range of painful motion, in weight bearing and 
nonweight-bearing and, if possible, with the range of the 
opposite undamaged joint.  38 C.F.R. § 4.59 (1999).

The provisions of 38 C.F.R. 4.14 preclude the assignment of 
separate ratings for the same manifestations of a disability 
under different diagnoses.  The critical element is that none 
of the symptomatology for any of the conditions is 
duplicative of or overlapping with symptomatology of the 
other conditions.  Esteban v. Brown, 6 Vet. App. 259 (1995).  
Impairment associated with the veteran's service-connected 
disability may be rated separately unless it constitutes the 
same disability or the same manifestation.  Esteban, supra at 
261.  The critical element is that none of the symptomatology 
is duplicative or overlapping; the manifestations of the 
disabilities must be separate and distinct.  Esteban supra, 
at 261, 262.

Ratings shall be based as far as practicable, upon average 
impairments of earning capacity with the additional proviso 
that the Secretary shall from time to time readjust this 
schedule of ratings in accordance with experience.  To accord 
justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999). 


Analysis

As a preliminary matter, the Board notes that the veteran's 
claims are found to be well grounded under 38 U.S.C.A. § 
5107(a).  That is, plausible claims have been presented.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990). 

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the severity of 
his service-connected disabilities (that are within the 
competence of a lay party to report) are sufficient to 
conclude that his claims for increased evaluations are well 
grounded.  King v. Brown, 5 Vet. App. 19 (1993).

The Board is satisfied that as a result of the June 1998 
remand of the case to the RO for further development and 
adjudicative actions, all relevant facts have been properly 
developed to their full extent, and that VA has met its duty 
to assist mandated by 38 U.S.C.A. § 5107(a).  See Godwin v. 
Derwinski, 1 Vet. App. 419 (1991); see also White v. 
Derwinski, 1 Vet. App. 519 (1991). 

In accordance with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
medical records and all other evidence of record pertaining 
to the history of the veteran's disabilities.

The veteran has been provided VA examinations in connection 
with his claims for compensation benefits, and other evidence 
has been obtained which is probative thereof.  The Board has 
found nothing in the historical record that would lead to a 
conclusion that the evidence of record is not adequate for 
rating purposes.  Moreover, the Board is of the opinion that 
this case presents no evidentiary considerations that would 
warrant an exposition of the remote clinical histories. 


Entitlement to evaluations in excess of 
10 percent for a residual scar from a 
gunshot wound to the right anterior 
chest, and a post-operative scar on the 
upper abdomen.

With respect to the veteran's claim for an increased 
evaluation for scars on the right anterior chest and upper 
abdomen, the record has shown no evidence of poorly 
nourished, ulcerated or painful scars.  On examination in 
June 1999 the examiner noted that the veteran's scars were 
well healed and exhibited no ongoing characteristics for 
which physical disability appeared warranted.  Thus, the 10 
percent evaluations assigned for the veteran's residual scars 
are appropriate, and no evidentiary bas is has been presented 
upon which to predicate assignment of increased evaluations.  

10 percent is the maximum evaluation under Diagnostic Codes 
7803 and 7804.  Diagnostic Code 7805 requires evaluation of a 
scar based on limitation of function of the affected part, 
therefore a higher evaluation may be for consideration.  In 
this case, however, the evidence does not establish that 
scarring on the right anterior chest and upper abdomen 
results in limitation of function of those parts.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claims for 
evaluations in excess of 10 percent.  Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).

In view of the foregoing, the Board notes that the criteria 
for assignment of an evaluation in excess of 10 percent for 
scars on the right anterior chest and upper abdomen have not 
been met. 


Entitlement to an evaluation in excess of 
10 percent for 
post-operative residuals of exostosis of 
the left foot.

While in service, the veteran had surgery on his left foot.  
There is no evidence of any treatment after service for any 
residuals of that foot surgery.  The most recent VA 
examination conducted in June 1999 revealed mild to slight 
residual symptoms due to removal of exostosis from the dorsum 
of the left foot.  The examiner noted that the veteran's 
condition is stable and is likely to remain stable.

In order to warrant a higher evaluation of 20 percent under 
Diagnostic Code 5284 the evidence must show moderately severe 
disability of the veteran's foot.  In this case, the evidence 
simply does not substantiate "moderately severe" foot 
disability, as contemplated for a 20 percent evaluation under 
Diagnostic Code 5284.  Hence, the 10 percent disability 
evaluation pursuant to Diagnostic Code 5284 most accurately 
reflects the current level of disability of the veteran's 
service-connected foot disability.  Consequently, the Board 
finds that an evaluation in excess of 10 percent is not 
warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (1999).

Diagnostic Code 5284, for other foot injuries, may involve 
limitation of motion and therefore require consideration 
under sections 38 C.F.R. § 4.40 and 4.45.  See VAOPGCPREC 09-
98.

Moreover, in the case of DeLuca v. Brown, 8 Vet. App. 202 
(1995), the Court held that ratings based on limitation of 
motion do not subsume 38 C.F.R. § 4.40 or § 4.45.  It was 
also held that the provisions of 38 C.F.R. § 4.14 (avoidance 
of pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to such factors 
discussed in 38 C.F.R. §§ 4.40 and 4.45.

In this case, the evidence shows that the veteran's left foot 
has some achiness in cold weather and some mild discomfort 
with prolonged walking.  However, medical records show there 
is stability of the joints across the mid-foot, metatarsal 
phalangeals and interphalangeal joints and normal range of 
motion of the ankle.

The examiner noted that the function and capabilities of the 
foot were more or less normal.  Thus, this evidence, viewed 
in conjunction with the veteran's subjective complaints, does 
not warrant a higher evaluation due to functional loss under 
38 C.F.R. §§ 4.40, 4.45 (1999).  

Arthritis has not been diagnosed as a clinical feature of the 
service-connected left foot disability and has not otherwise 
been shown on x-ray.  Consideration of a higher evaluation 
under the criteria referable to arthritis is therefore not 
warranted.

The Board has considered all potentially applicable 
regulations, including the criteria for a 20 percent 
evaluation under the Diagnostic Code 5283.  However, in view 
of the medical data, which reflect no evidence of malunion or 
nonunion of tarsal or metatarsal bones, there is no basis for 
a higher evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 
5283.

The Board has also considered the provisions of 38 C.F.R. § 
4.7, but finds that there is no question presented as to 
which of two evaluations would more properly classify the 
level of disability of the veteran's left foot disability.

Based upon the forgoing, the Board finds that the criteria 
for assignment of an evaluation in excess of 10 percent for 
postoperative residuals of exostosis of the left foot have 
not been met.

The preponderance of the evidence is against the claims for 
increased evaluations for scars of the chest and abdomen, and 
the left foot disability.  As such, the benefit-of-the-doubt 
rule is not for application.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 56 (1990); 38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. § 4.3 (1999).

Additional Consideration

With respect to these claims, the Board observes that in 
light of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board 
does not have jurisdiction to assign an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) in the first instance.  The 
Board, however, is still obligated to seek all issues that 
are reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the RO provided the veteran 
with the provisions of 38 C.F.R. § 3.321(b)(1), and obviously 
considered them; however, the RO did not grant the veteran an 
increased evaluation for any of the disabilities at issue on 
this basis.

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

In the unusual case where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation may be 
assigned commensurate with impairment in the average earning 
capacity due exclusively to the service-connected disability 
or disabilities.  38 C.F.R. § 3.321(b)(1).  

As to the disabilities presented in this case, the Board 
cannot conclude that the disability picture is so unusual or 
exceptional, with such related factors as frequent 
hospitalization or marked interference with employment, as to 
prevent the use of the regular rating criteria.

The regular schedular standards as applied to the veteran's 
case adequately compensate him for the demonstrated level of 
impairment produced by his residual scar from a gunshot wound 
to the right anterior chest, postoperative scar on the upper 
abdomen, and left foot exostosis.  No evidentiary basis has 
been presented upon which to predicate referral of the 
veteran's case to the Under Secretary for Benefits or the 
Director of the VA Compensation and Pension Service for 
consideration of extraschedular evaluation.


ORDER

Entitlement to an evaluation in excess of 10 percent for a 
residual scar from a gunshot wound to the right anterior 
chest is denied.

Entitlement to an evaluation in excess of 10 percent for a 
postoperative scar on the upper abdomen is denied.

Entitlement to an evaluation in excess of 10 percent for 
postoperative residuals of exostosis of the left foot is 
denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

